The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
The following is a finding of facts with regard to previous claim amendments.  It is repeated to show examiners position relative to those changes even though some or all of the amendments may no longer be present in the claims. 
With regards to the response filed April 7, 2020, applicant has pointed to paragraph [0026] of the instant specification for at least partial support for the changes made to claims 1 and 12 in that response.  That paragraph of the instant specification has been reproduced below with added emphasis.  
“[0026] With the baseline parameters determined, the process 22 proceeds to block 36 where the boundary thresholds are determined.  In the exemplary embodiment, the boundary threshold are determined using an ELECTRE TRI based multi-criteria sorting process to sort samples being tested to the most relevant category using boundaries and uncertainty parameters defined through laboratory experimentation and system optimization.  With the boundaries determined, the process 22 proceeds to block 38 where the boundary values are stored, such as in memory of a computing system.  In an embodiment, the process 22 also stores the solvent used, the dilution levels and the associated wavelengths where the pharmaceutical compound is reactive.”
The paragraph does not describe how the boundary thresholds are determined from boundaries and uncertainty parameters.  In other words the ELECTRE TRI based multi-criteria sorting process used boundaries and uncertainty parameters defined through laboratory experimentation and system optimization to determine boundary thresholds to sort samples being tested into the most relevant  category.  Since there is no description of how this is done, one of two things appears to be possible: the person of ordinary skill in the art is able to set up the process to provide that functionality or the ELECTRE TRI process did it so that applicant was simply using a functionality already present in the ELECTRE TRI process.  From this paragraph it appears that the ELECTRE TRI based multi-criteria sorting process inherently had the capability and applicant simply used the capability to determine the boundary thresholds based on laboratory data that was not part of the categorizing process.  Thus for examination purposes, examiner will 
With respect to the claim changes made in the amendment filed 9-2-20, applicant has pointed to paragraph [0057] of the originally filed specification for at least partial support for the changes made to the claims in that response.  That paragraph of the instant specification has been reproduced below with added emphasis.
[0057] In order to enhance the resolution of the ELECTRE TRI sorting algorithm so that similar low quality samples could be identified as such, a five category system (FIG. 7) was tested that included a "CAT-B" (low quality) located between CAT-A and CAT-C. CAT-A was defined in the same manner as for the three category system of FIG. 6, thus had the same boundaries.  CAT-B outer boundaries were defined arbitrarily as having equal width as CAT-A. The uncertainty parameters (Table 8) were held constant relative to the three category system for ease of use.  Result of this increased resolution are shown in FIG. 8 using the same system as with Table 7.
In this paragraph, it is clear that the boundaries were defined arbitrarily rather than based on actual control samples.  However that arbitrary value was based on the value determined for the CAT-A in the three category system.  Thus within the scope of the instant claims is the use of an arbitrary set of boundaries/boundary thresholds based on those determined with a control sample.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of filters with a single UV light source to achieve/produce the plurality of predetermined wavelengths must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Spencer, Esimone, Bradford, Lennernas (US 2006/0160238) and Hannel (US 2011/0261355, newly cited and applied) or alternatively Spencer in view of Salmon, Esimone, Bradford, Lennernas and Hannel.  
In the abstract Salmon teaches detecting substandard pharmaceuticals though spectral finger-printing.  Estimates suggest 30% to 50% of pharmaceuticals sold in global markets are falsified or substandard with low active ingredients or contaminants.  Substandard pharmaceuticals lead to healthcare failures including, antibiotic resistance, increased morbidity and mortality, and loss of confidence in healthcare systems as individuals equate healthcare systems with negative outcomes of low-quality medications.  This subsequently compounds 
In the abstract Spencer teaches a system to identify substandard pharmaceuticals in a low-resource healthcare setting.  The purpose of this project is to improve standard of care in low resourced healthcare settings by enabling local healthcare providers through access to equipment and procedures required for assessing quality of local drug stocks.  Drug stocks in developing nations are often suspected as being substandard or counterfeit primarily due to a lack of government oversight and/or poor storage conditions.  A substandard pharmaceutical is defined as the wrong pharmaceutical, the correct pharmaceutical at the wrong concentration, or drug containing impurities.  A counterfeit pharmaceutical is defined as a substance that contains no useful active compound, and that is intentionally misrepresented and distributed.  The procedures and equipment developed in this research are intended to be field-tested on drugs that treat infections from soil-transmitted helminths as well as other neglected tropical diseases, including hookworm, schistosomiasis, ascariasis, trichuriasis, lymphatic filariasis, and leprosy.  The system uses ultra-violet (UV) light spectrophotometry as part of a portable benchtop unit that operates at four discrete wavelengths using light-emitting diodes (LEDs) as the source of radiation.  The system requires user-defined input of the pharmaceutical, expected concentration being tested, LEDs coupled with UV photodiodes to perform spectrophotometry, a microcontroller for analysis, and a visual output for displaying results.  The main task of the system is to measure absorbance of a sample at four wavelengths, and compare those results with values expected for the target pharmaceutical at the treatment concentration derived from control samples from a high quality source and laboratory.  To compensate for potential LED spectral variability, the microcontroller is programmed with the ELECTRE TRI sorting algorithm, which allows for thresholds (boundary thresholds) around expected values to minimize chances for false negative and false positive results.  For the device to be effective at the frontiers of global health, it should be resistant to environmental factors, including being water- and drop-resistant while also operating without access to electricity.  Therefore, the spectrophotometry system is comprised of a container produced from clear UV filtering acrylic.  The acrylic was cut using a laser cutter and adhered using TAP Poly-Weld Adhesive.  To prevent ambient light from affecting the absorbance values, the container was painted with black spray paint.  The user inputs the target 
In the paper Esimone used ultraviolet absorption spectroscopy to establish the wavelength of maximum absorbance for pure powder of artesunate and generate the Beer’s plot.  This was validated and used to assay nine brands (X1–X9) of artesunate in the Nigerian drug market.  The abstract and paper introduction teach that resistance to conventional antimalarials triggered off new policies to circumvent the devastating consequences of malaria especially in the trans-Saharan Africa.  The use of artemisinin-based combinations as first line drug in treatment of uncomplicated malaria was then advocated and adopted by the World Health Organization (WHO).  In Nigeria, this new policy has witnessed a surge in the number of circulating brands of such combinations.  Unfortunately, at that point, there were no “on-the-spot” cheap and reliable assay procedures for artesunate-based combinations.  The materials and methods section beginning on page 282 teaches that they obtained a sample of pure artesunate powder (a control) and nine different brands of artesunate (coded/labeled X1–X9).  The brands under study were selected based on frequency of prescription, use and availability in tertiary hospitals and pharmacies located in different regions of Nigeria.  The paragraph bridging the columns of page 283 teaches the preparation of the standard/control solutions of Artesunate at several concentrations from pure artesunate powder.  Exactly 5 ml of a 10 mg% solution was scanned with a UV-Visible spectrophotometer to establish the wavelength of maximum absorption (max).  Then 5 ml of the different dilutions were collected separately and their triplicate absorbance recorded at the established max. From the results obtained, Beer’s plot was generated and the limits of detection and quantitation established using the following relationship: limit of detection (sensitivity) in mg/ml = 10Q/S and limit of quantitation in mg/ml = 3Q/S where, Q is the standard deviation computed from the intercepts on absorbance axis and S is the slope of the individual graphs.  The last full paragraph on page 283 teaches that the in determining the drug content of the different brands, five tablets of each brand were weighed and mean weight calculated.  They were crushed and three different mean weights were weighed out each into a 100 ml volumetric flask containing about 50 ml of simulated intestinal fluid (SIF).  The flasks were agitated for not less than 30 minutes to achieve complete dissolution.  The solution was filtered into new clean dry 100 ml volumetric flasks and made up to volume with fresh SIF.  All the solutions were scanned to check for possible interaction of other constituents 
In the paper Bradford teaches a systemic method to identify dangerous drugs, poisons and narcotics by ultraviolet spectrophotometry in a laboratory that is trying to answer the question of "what is it?" when presented with a pill, capsule or other substance of unknown identity or suspected identity.  The last paragraph of page 353 teaches that their purpose was to prepare a set of standard data that could be systematically used in the investigation of a wide variety of materials and present a systematic procedure for the use of the accumulated data.  The first paragraph on page 354 teaches that the solutions used to determine the ultraviolet spectrophotometric data were produced from commercial samples of the highest purity obtainable from retail sources.  The second paragraph on page 354 teaches that solvents were used and that the spectrophotometer recorded the data in the range of 220 to 400 nm.  The third paragraph on page 354 teaches that over this wavelength range, the measurements were carried out at wavelength intervals suited to the slope of the absorbance curve with 1 nm intervals being used a points of maximum absorbance.  The fifth paragraph of page 354 teaches that solutions were prepared by dissolving 25.0 mg of the substance in the indicated solvent to give a 25 ml solution.  This could be changed for slightly soluble substances.  The solution was further diluted to give absorbance readings in the range of 0.100 to 1.00 at the absorption maxima.  The systematic procedure is described starting on page 356.  For the thing being tested there may be reasons to assume a relatively pure material or suspect the presence of a particular substance.  Thus a measured amount of the material is dissolved in a solvent listed in table 1A to 1D to give a definite volume of solution.  The absorbance is determined with the spectrophotometer, the 
In the patent publication Lennernas teaches a method and device for analysis, verification and quality assurance of drugs for injection or infusion.  Paragraph [0039] teaches that the aim of the description is to show the unique individual characteristics of drug profiles obtained by absorption spectrophotometry.  Figure 3 shows the absorption spectra in the ultraviolet wavelength range 190-400 nm for a number of commonly used chemotherapy drugs.  The illustrated spectra are normalized to the maximum absorption level in order to show the differences in the profiles for the different drug solutions.  The profiles show that these drugs have unique profiles that can be clearly separated from each other to identify the type of drug with a high degree of certainty.  For applications where the UV spectral profiles of the used drug solutions are too similar to give certain identification, the wavelength range can be extended to the visible and infrared range or complementary techniques can be used.  The spectra of figure 3 again show maxima at a variety of wavelengths for the different compounds.  
In the patent publication Hannel teaches spectroscopic devices and spectroscopic techniques for determining the presence or absence of an analyte of interest or the presence or absence of desired characteristics of an object.  In an embodiment, a portable device or attachment for a smart phone or comparable device includes a light source and a detector.  The figures show various configurations for the device including reflectance-based and a transmission-based.  Paragraphs [0061]-[0062] describe a system configured to use transmission and/or absorption analysis as shown in figure 7 and conditions that one would use it or a reflection-based analysis.  The example system may include a light source L1, a container that is transparent to the at least some of the frequencies emitted by the light source, and specifically to those frequencies intended to be used for an analyte of interest.  An object to be analyzed, such as for the presence and/or concentration of an analyte, may be placed in the container.  One or more detectors D1 may be used to detect light transmitted through and/or absorbed by the sample.  Paragraphs [0034]-[0036] teach that a device may perform spectral emission of specific wavelengths to enable the device to characterize a material.  A light emitting source that emit 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Baseline Spectral Absorbance Profile (B-SAP) procedure described by Salmon on the Spencer device because both are being developed for the same purpose develop testing procedure and B-SAPs for compounds critical for treatment of WHO defined seven neglected tropical diseases and the ELECTRE TRI based multi-criteria sorting process allows for thresholds (boundary thresholds) around expected values to minimize chances for false negative .  
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Spencer, Esimone, Bradford, Lennernas and Hannel or alternatively Spencer in view of Salmon, Esimone, Bradford, Lennernas and Hannel as applied to claims 12-20 above, and further in view of Manning (US 2002/0097402).  Salmon and Spencer do not teach how the control sample was prepared or that it needs to be crushed into a consistent fine powder that is placed into solution with a quantity of a solvent followed by filtering the solution.  

It would have been obvious to one of ordinary skill in the art at the time the application was filed to, as taught by Manning, use a pharmaceutical pill/tablet of known composition as the control/standard/reference sample to develop the spectral fingerprint used for comparison in the method of Salmon or Spencer and prepare it for spectral analysis by a notoriously well-known method including crushing the control sample, dissolving the crushed control sample in a solvent, filtering the thus produced solution of the control sample and diluting it to a desired level as evidenced by Esimone for preparation of pharmaceutical tablets for optical analysis because of the suitability of using a pill/tablet as the control/standard/reference sample as taught by Manning and the known preparation of such materials for optical analysis as evidenced by Esimone.  
The declaration under 37 CFR 1.132 (1.56) filed July 24, 2018 is sufficient to overcome the potential rejection based upon the dissertation of Aliea Afnan by showing that the actual date of publication disqualifies it a prior art.
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. In response to the amendments the rejection under 35 U.S.C. 112(b) has been withdrawn, a new objection of the drawings has been made and the obviousness rejections have .  
With respect to the obviousness rejection, the only argument appears to be that the newly added language requiring that the plurality of predetermined wavelengths are achieved by utilizing a plurality of filters at a single UV light source is not taught by the previously applied references.  The previous obviousness rejections have been modified by the addition of the Hannel patent publication showing that use of multiple narrowband light sources and a single wideband light source in conjunction with multiple filters to produce a plurality of discrete wavelengths in an analysis device and method are both known and that there are situations in which use of the latter is preferred over the use of the former.  Thus the newly cited and applied Hannel reference provides a clear teaching to show the obviousness of modifying the previous rejections to meet the newly added limitation.  For that reason the arguments are not persuasive.   
Examiner notes that the following requirement for information has been in most of the office actions from examiner.  The requirement continues to be made because those responsible   for have not properly responded to the requirement.  The information being required appears to be different from that currently of record in the instant application.  Additionally, applicant and//or the assignee of the instant application appear to be the only method that examiner has to obtain the required information.  Thus, if applicant fails to properly respond to the requirement, examiner will probably hold the next response as non-responsive.  
It has come to the attention of examiner that the following two presentations/posters include one or more of the instant inventors, have a subject that appears to be significantly similar to the claimed subject matter and/or the applied Salmon and/or Spencer references.  
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of Baseline Spectral Absorbance Profile or Detecting Substandard and False Pharmaceuticals.  
While examiner is looking for all publications of applicant prior to the filing date of the instant application directed to the above subject matter that are not of record, it has come to the attention of examiner that the following two presentations/posters include one or more of the 
”Baseline Spectral Absorbance Profile (B-SAP): A Methodology for Detecting Counterfeit Pharmaceuticals in Resource Scarce Settings” Aliea Afnan, Christian M. Salmon, Ronny Priefer, Margaret Salmon. Consortium of Universities for Global Health, Poster Presentation. Boston, MA, 2015
Salmon, C., Salmon, M., Afnan, A., Luc, M., “A Point-of-Care Method for Detecting Substandard and False Pharmaceuticals”, CUGH Global Health Conference, "Mobilizing Research for Global Health", Boston, MA, March 26 - 28, 2015. (poster session and published abstract)
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to the utilization of filters in conjunction with a broadband/wideband light source to produce multiple discrete wavelengths for analysis purposes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797